Order unanimously reversed, with costs, and motion denied. Memorandum: Plaintiff, a licensed real estate salesperson, as assignee of a licensed real estate broker, commenced this action against defendant, former owner of Brook-dale Golf Club, Inc., seeking to recover commissions for procuring a buyer for the property. Special Term granted defendant’s summary judgment motion and dismissed plaintiff’s complaint. The court found that the assignment of rights to commissions by a real estate broker to a real estate salesperson violated section 442-a of the Real Property Law. We disagree. Section 442-a of the Real Property Law prohibits a real estate salesperson from recovering compensation from anyone other than a licensed real estate broker with whom he is associated. Thus, it would prohibit the plaintiff here from commencing an action against defendant for a commission in his own right (Weintraub v Welch, 77 AD2d 792). The statute, however, does not preclude an assignment of rights by a real estate broker to a real estate salesperson. We can discern no public policy which would be violated by such an assignment (see General Obligations Law, § 13-101, subd 3). (Appeal from order of Supreme Court, Monroe County, John J. Conway, J. — summary judgment.) Present — Hancock, Jr., J. P., Denman, Green, O’Donnell and Schnepp, JJ.